Mr. Justice Wilkin delivered the opinion of the court: It is contended by counsel on behalf of appellant that the certificate of deposit sued on, when endorsed by the original payee, became, in effect, a promissory note, and upon being presented to the bank for payment by the holder, properly endorsed, it was the duty of the bank to immediately pay the same. This, it is said, is so because the title to the certificate was absolutely vested in and became the property of the assignee at the time of its endorsement, and that the only defense which the bank could make to this suit was such as would go to the ownership of the instrument, affecting the title thereto, such as forgery. Conceding the law to be as claimed in all legitimate transactions, it has no proper application to the facts in this case. The defense does question the title of the plaintiff to the certificate of deposit sued on. Section 131 of chapter 38 of our statute provides: “All promises, notes, bills, bonds, covenants, contracts, agreements, judgments, mortgages, or other securities or conveyances made, * * * where the whole or any part of the consideration thereof shall be for any money, property, or other valuable thing won by any gaming, or playing at cards, dice, or any other game or games, or by betting on the side or hands of any person gaming, or by wager or bet upon any race, * * * shall be void and of no effect.” Section 136 of the same chapter provides: “No assignment of any bill, note, bond * * * shall, in any manner, affect the defense of the person giving, granting, drawing, entering into or executing the same, or the remedies of any person interested therein.” It is insisted by appellant that section 131 above quoted has no proper application to the transaction between the appellant and J. F. Wassell, because the latter, as a customer of Arnold & Co., did not agree to enter into a gambling transaction, but was a mere depositor with them, investing his money in the business of that firm. In the case of Chapin v. Dake, 57 Ill. 295, it was held, where a party in possession of two drafts for $1000 each, drawn in his favor, had lost $1500 at gaming, endorsed the drafts and delivered them to the winner and received the difference, $500, in money, under our statute against gaming the endorsement was void and the property in the drafts remained in the payee, and, although in the hands of an innocent holder for value, such endorsement had no more effect than could be given to it provided it had been forged. Under that authority the endorsement made by Wassell to appellant in furtherance of a gambling transaction was null and void and the title to the certificate of ■ deposit remained in the payee. When the suit was brought appellant had no more claim hgainst the bank than if the endorsement had never been made, and it had not only the right, but it was its duty, to question plaintiff’s title to the instrument sued upon. (Williams v. Judy, 3 Gilm. 282.) It certainly cannot be seriously contended that the business of Arnold & Co. was not that of gambling, so far as they were engaged in book-making, pool "selling and betting on horse races, nor that the scheme by which they obtained money from customers was not for the purpose of carrying on that illegitimate business. Their agreement to pay to customers the unprecedented profit of two .per cent per week strongly tended to prove that calling them depositors was a mere subterfuge. At least the evidence fairly tended to show that the money which was deposited with Arnold & Co. was nothing more nor less than placing money in their hands to be used in gambling, two per cent per week to be the depositor’s share of the winnings. Whether the transaction was an honest, legitimate one or a mere device to avoid liability under the statute against gambling was a mixed question of law and fact, which has been settled adversely to the appellant by the judgment of affirmance in the Appellate Court. It seems to us unreasonable, under the evidence in this case, to contend that the appellant was a bona fide assignee of the certificate. He was the agent and promoter of Arnold & Co. in their gambling transactions and he knew their methods of doing business. Wassell had the right to stop payment on the certificate in order to protect himself against loss. It then not only became the right but it was the duty of the defendant bank to interpose the defense interposed. It is next insisted that the assignment being made in the city of AVashington and the principal office of Arnold & Co. being located in St. Louis, and no law of either the State of Missouri or District of Columbia having been offered in evidence condemning the transaction in those jurisdictions, the assignment should have been sustained and judgment entered for the plaintiff, notwithstanding the statute of this State. The principal office of Arnold & Co. was in St. Louis, but the evidence shows that they carried on their gambling business to a greater or less extent in Illinois. The certificate of deposit was issued by an Illinois bank; the assignor, Wassell, was a resident of this State, and the suit to recover the amount of the certificate was brought by the plaintiff in a court of this State. A contract made in one State, though lawful there, will not be enforced in another where to do so would contravene the criminal laws of the latter or where to do so would be against the express prohibition of its laws. Comity between different States does not require a law of one State to be executed in another when it would be against the public policy of the latter State.. No jurisdiction is bound to recognize or enforce contracts which are injurious to the welfare of its people or which are in violation of its own laws. (Pope v. Hanke, 155 Ill. 617; Story on Conflict of Laws, sec. 327.) Therefore, conceding that there was no law in the District of Columbia or in the State of Missouri prohibiting the making of gambling contracts, it was contrary to the laws of this State, where appellant sought to enforce his remedy. Neither of the propositions submitted by the plaintiff to the trial court announces the law of the case applicable to the facts, as we have already shown, and they were therefore properly refused. There is another consideration upon which the plaintiff could not maintain this action, if we are correct in the view that it was a part of a gambling transaction. He sought affirmative relief by enforcement of that contract, and the rule is that courts will refuse to aid him in that attempt but will leave him where he has placed himself. Substantial justice has been done in this case by the judgment of the circuit court and its affirmance by the Appellate Court, and we find no reversible error in the record. It appears that the appellant in this court is represented by a lawyer who signs his brief and argument as “attorney for appellant.” A firm of lawyers also appear for him, and they file a separate and independent brief and argument, which they sign as “of counsel for appellant.” The appellee is represented by an individual attorney who files a brief and argument over his name, and a firm of attorneys also appear for it filing another brief and argument on its behalf, so that we have two briefs and arguments on either side of the case. This is a violation of our rule 15, and imposes upon the court the burden of reading and considering more than one brief and argument on behalf of each party. The practice, if adopted, would in many cases require the reading and consideration of a large number of briefs and arguments, limited only by the number of attorneys who happen to be employed in the case. Of course, each counsel has a right to present his views of the case, but by conference and consultation among themselves one brief and argument should present the respective theories of counsel and be incorporated in a single brief and argument. The impracticability of any other rule will be readily recognized by the profession. Judgment affirmed.